     Case 2:20-cv-03192-MLCF-MBN Document 28 Filed 05/12/21 Page 1 of 18



                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA


MARJORIE E. KINGSBERY                                                CIVIL ACTION


v.                                                                   NO. 20-3192


DAVID PADDISON,                                                      SECTION "F"
ATTORNEY-AT-LAW LLC, ET AL.



                               ORDER AND REASONS

      Before the Court is the defendants’ motion to dismiss.                       For

the reasons that follow, the defendants’ motion is GRANTED in part

and DENIED in part.

                                    Background

      This    lawsuit      arises   from       a   paralegal    or     administrative

assistant’s allegations that her former employer failed to pay her

overtime, wages earned, and vacation days accrued before she

stopped working for the law office over a disagreement regarding

whether she could work from home during the pandemic.

      The allegations of the complaint are taken as true.                    Marjorie

Kingsbery worked for nine years as an “hourly employee” for David

Paddison     at   David    Paddison’s      law     office,     David    R.   Paddison,




                                           1
    Case 2:20-cv-03192-MLCF-MBN Document 28 Filed 05/12/21 Page 2 of 18



Attorney-at-Law, LLC. 1     Ms. Kingsbery was a “qualified paralegal”

who “attend[ed] to both [Paddison’s] legal and general business

affairs” and whose regular duties included “telecommunications and

correspondence” for Mr. Paddison’s law office, as well as “managing

real   estate   properties       in    Louisiana   and    Idaho,”   conducting

“interstate     credit    card        transactions,”     issuing    “interstate

subpoenas,” and “conduct[ing] business with interstate clients.”

       From November 2017 until her “termination,” Ms. Kingsbery

worked an average of seven overtime hours per week.                   When the

COVID-19 pandemic began, Ms. Kingsbery and Mr. Paddison had some

vague communications concerning whether Ms. Kingsbery would be

permitted to work from home.             After the Governor’s stay-at-home

order issued, Ms. Kingsbery went to the office to gather documents

that would enable her to work from home.                   Ms. Kingsbery was

concerned about the virus and about the fact that Mr. Paddison

went into the office and allowed clients and deliveries at the

office.

       Mr. Paddison called and told her that she “need[ed] to file

for unemployment.”       When Mr. Paddison arrived at the office on

March 23, 2020, Ms. Kingsbery then told Mr. Paddison that she was


1 Ms. Kingsbery alleges that she was an “hourly employee.”       In
another paragraph of the complaint, Ms. Kingsbery indicates that
she may have received a weekly “salary.” In still another paragraph
of the complaint, she also alleges that her “daily rate of pay”
was $243.60/day.
                                         2
   Case 2:20-cv-03192-MLCF-MBN Document 28 Filed 05/12/21 Page 3 of 18



terrified of the virus and wanted to work from home.               Mr. Paddison

“appeared to dislike the idea” then said he had to leave.                      Not

knowing when he would be back, Ms. Kingsbery left the office,

taking work with her.          He later contacted her saying that he had

not known that she was leaving; she said she was worried she would

not get paid.          He said that he “never said that.”          Mr. Paddison

explained that Ms. Kingsbery needed to communicate.                       But the

miscommunication continued.

        On March 30, 2020, Mr. Paddison texted Ms. Kingsbery to find

out whether she was returning to the office and to discuss the

future.       Ms. Kingsbery replied “yes” and that she would call him

that afternoon.          The next day, Ms. Kingsbery attempted to work

from her house, but Mr. Paddison “had locked her out of all

Resource Bank accounts.”          Ms. Kingsbery texted Mr. Paddison that

she was not able to do the billing because she needed to reconcile

the escrow and operating accounts.              He told her to do the billing

“and he will pay her normal salary for the week.”

     Over the next few days, Ms. Kingsbery alleges that she worked

from home and that Mr. Paddison continued to question her.                     On

April    1,    2020,    Mr.   Paddison   told    Ms.   Kingsbery   that   he   was

disappointed that she did not do the billing and that it seemed as

if she and another employee had quit; this allegedly perplexed Ms.

Kingsbery because she had spoken with Mr. Paddison the day before.


                                         3
   Case 2:20-cv-03192-MLCF-MBN Document 28 Filed 05/12/21 Page 4 of 18



Two days later, Ms. Kingsbery completed the billing, which took

her 10 hours, then she texted Mr. Paddison that she had “billed

out $32,776.00.”           On April 5, 2020, Ms. Kingsbery processed her

check for the week and left it on Mr. Paddison’s chair to await

his signature.

     The next day, Mr. Paddison texted Ms. Kingsbery several times

asking    if    she   was    going       into       the   office   because   he   needed

assistance.      But Ms. Kingsbery had taken a muscle relaxer, which

“knocked [her] out,” so she did not see the text until later that

evening.       Ms. Kingsbery apologized to Mr. Paddison, who advised

that he needed a bill of sale for a car and he stated that he would

call her the following day.

     On    April      7,    2020,    Ms.    Kingsbery        called    the   office      as

instructed;      when      she   asked     about      her   check,    “[t]here    was    no

response[.]” The next day, Ms. Kingsbery texted Mr. Paddison

stating that she needed her check.                   He said he would call her soon.

Ms. Kingsbery then emailed Mr. Paddison “after he had sent an ugly

text message to [another employee] and had not paid them.”

     Communication continued to deteriorate.                         On April 9, 2020,

Mr. Paddison emailed Ms. Kingsbery, stating that he would pay her

for her time, asking that she provide the hours worked, and noting

“I cannot pay you and hire others to do your job and fill in.”

Mr. Paddison told Ms. Kingsbery not to come into the office.                            The

                                                4
      Case 2:20-cv-03192-MLCF-MBN Document 28 Filed 05/12/21 Page 5 of 18



next day, Ms. Kingsbery emailed Mr. Paddison offering him a summary

of “events that ... transpired since March 22, 2020.”                 Two days

later on April 12, 2020, Mr. Paddison responded that he was

treating Ms. Kingsbery as a furloughed employee because she had

refused to communicate for two weeks.            The next day, Mr. Paddison

emailed Ms. Kingsbery asking if she was owed anything because he

needed to complete “layoff forms.”

       On April 14, 2020, Ms. Kingsbery texted Mr. Paddison that he

owed her for the 10 hours of billing work; she stated that her

husband was going to return to the law office all files she had

taken home.      Mr. Paddison responded that all files should be left

at the door with a list of what she had done for the 10 hours and

what she had taken from the office.              Ms. Kingsbery replied that

the 10 hours was for the March billing.

       Almost three months later, on July 9, 2020, Ms. Kingsbery

still had not received payment for the 10 hours “plus 2 vacation

days.”       Mr. Paddison did not respond to her email inquiry.             On

July 30, 2020, Ms. Kingsbery sent a request, by certified mail,

for    her    final   paycheck   and   seeking    payment   for    accumulated

overtime; the mail was signed for on August 5, 2020.              A week later,

a certified letter (for which no one signed) was left in Ms.

Kingsbery’s mailbox; Mr. Paddison wrote that he disputed the




                                       5
    Case 2:20-cv-03192-MLCF-MBN Document 28 Filed 05/12/21 Page 6 of 18



entirety of her letter and that he was investigating records

missing from the office.

     Ms. Kingsbery sued David Paddison and his law office, David

Paddison, Attorney-at-Law LLC, alleging that (i) the defendants

failed to compensate her for regularly working overtime and failed

to pay her at all for hours worked in April 2020, in violation of

the Fair Labor Standards Act; and (ii) the defendants’ failure and

refusal to pay her unpaid wages, benefits, penalty wages, and

attorney’s    fees      violated   the    Louisiana      Wage    statute. 2       The

defendants moved to dismiss for insufficient service of process

and for failure to state a claim.             Addressing only insufficient

service of process, the Court granted the motion to dismiss without

prejudice    to   the    plaintiff’s     ability    to   correct        the    service

deficiencies,     which     her    counsel    has   since       done.    The    Court

reinstated the case and the original complaint once service was

properly effected.         Now the defendants renew their motion to

dismiss for failure to state a claim pursuant to Rule 12(b)(6).

                                         I.
     Rule 12(b)(6) of the Federal Rules of Civil Procedure allows

a party to move for dismissal of a complaint for failure to state




2 “At the time of her termination,” Ms. Kingsbery alleges, she “was
owed gross wages of $9,888.00.”       At the time she filed this
lawsuit, Ms. Kingsbery alleges that she is owed $21,924.00 in
penalty wages.
                                         6
   Case 2:20-cv-03192-MLCF-MBN Document 28 Filed 05/12/21 Page 7 of 18



a claim upon which relief can be granted.             Such a motion is rarely

granted because it is viewed with disfavor.             See Lowrey v. Tex. A

& M Univ. Sys., 117 F.3d 242, 247 (5th Cir. 1997) (quoting Kaiser

Aluminum & Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d

1045, 1050 (5th Cir. 1982)).

     Under Rule 8(a)(2) of the Federal Rules of Civil Procedure,

a pleading must contain a "short and plain statement of the claim

showing that the pleader is entitled to relief."                    Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009)(citing Fed. R. Civ. P. 8).

"[T]he   pleading   standard   Rule       8   announces    does    not   require

'detailed   factual   allegations,'       but    it   demands     more   than   an

unadorned, the-defendant-unlawfully-harmed-me accusation." Id. at

678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

     In considering a Rule 12(b)(6) motion, the Court “accept[s]

all well-pleaded facts as true and view[s] all facts in the light

most favorable to the plaintiff.”             See Thompson v. City of Waco,

Texas, 764 F.3d 500, 502 (5th Cir. 2014)(citing Doe ex rel. Magee

v. Covington Cnty. Sch. Dist. ex rel. Keys, 675 F.3d 849, 854 (5th

Cir. 2012)(en banc)).       But, in deciding whether dismissal is

warranted, the Court will not accept conclusory allegations in the

complaint as true.    Id. at 502-03 (citing Iqbal, 556 U.S. at 678).

     To survive dismissal, “‘a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that

is plausible on its face.’” Gonzalez v. Kay, 577 F.3d 600, 603
                                      7
   Case 2:20-cv-03192-MLCF-MBN Document 28 Filed 05/12/21 Page 8 of 18



(5th Cir. 2009)(quoting Iqbal, 556 U.S. at 678)(internal quotation

marks omitted). “Factual allegations must be enough to raise a

right to relief above the speculative level, on the assumption

that all the allegations in the complaint are true (even if

doubtful in fact).”       Twombly, 550 U.S. at 555 (citations and

footnote omitted).       “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the

reasonable   inference    that   the       defendant   is   liable   for   the

misconduct alleged.”      Iqbal, 556 U.S. at 678 (“The plausibility

standard is not akin to a ‘probability requirement,’ but it asks

for more than a sheer possibility that a defendant has acted

unlawfully.”).   This is a “context-specific task that requires the

reviewing court to draw on its judicial experience and common

sense.”   Id. at 679.      “Where a complaint pleads facts that are

merely consistent with a defendant’s liability, it stops short of

the line between possibility and plausibility of entitlement to

relief.” Id. at 678 (internal quotations omitted) (citing Twombly,

550 U.S. at 557).        “[A] plaintiff’s obligation to provide the

‘grounds’ of his ‘entitle[ment] to relief’”, thus, “requires more

than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.”            Twombly, 550 U.S. at

555 (alteration in original) (citation omitted).

     Finally, “[w]hen reviewing a motion to dismiss, a district

court ‘must consider the complaint in its entirety, as well as

                                       8
   Case 2:20-cv-03192-MLCF-MBN Document 28 Filed 05/12/21 Page 9 of 18



other sources ordinarily examined when ruling on Rule 12(b)(6)

motions to dismiss, in particular, documents incorporated into the

complaint by reference, and matters of which a court may take

judicial notice.”      Funk v. Stryker Corp., 631 F.3d 777, 783 (5th

Cir. 2011)(quoting Tellabs, Inc. v. Makor Issues & Rights, Ltd.,

551 U.S. 308, 322 (2007)).              If the Court considers materials

outside of the pleadings, the motion to dismiss must be treated as

a motion for summary judgment under Rule 56.                    See Causey v. Sewell

Cadillac-Chevrolet, Inc., 394 F.3d 285, 288 (5th Cir. 2004); see

also Fed. R. Civ. P. 12(d).

                                        II.

     First, the defendants move to dismiss the plaintiff’s claim

under the Fair Labor Standards Act on the grounds that she fails

to state a plausible claim, any such claim is time-barred, and

Kingsbery    qualified      as     either         an    “administrative”        or    an

“professional” employee under the federal regulations and is thus

exempt from the FLSA’s overtime pay requirements.                          Second, the

defendants    move    to   dismiss     the       plaintiff’s       claim     under    the

Louisiana    Wage    Payment     Act   on       the    ground   that   the    claim    is

preempted by the Fair Labor Standards Act. Most of the defendants’

arguments are premature; nevertheless, the Court considers in turn

each ground advanced for dismissal.




                                            9
  Case 2:20-cv-03192-MLCF-MBN Document 28 Filed 05/12/21 Page 10 of 18



                                  A.

     The Fair Labor Standards Act sets a minimum wage and mandates

that employers pay their hourly employees one and a half times

their regular rate of pay for all hours worked in excess of 40

hours per week.   29 U.S.C. § 207(a)(1); Johnson v. Heckmann Water

Res. (CVR), Inc., 758 F.3d 627, 630 (5th Cir. 2014)(citations

omitted); Johnson v. Big Lots Stores, Inc., 561 F. Supp. 2d 567,

572 (E.D. La. 2008).     Section 216(b) provides hourly employees

wrongly denied overtime wages a cause of action against an employer

to recover those unpaid overtime wages, liquidated damages, and

attorney’s fees from their employees.

     To state a claim to recover unpaid overtime wages, the Fifth

Circuit recently reiterated, “a plaintiff must plausibly allege:

(1) that an employer-employee relationship existed during the time

that she worked in excess of forty hours per week; (2) that she

engaged in activities covered by the FLSA; (3) that the employer

violated the FLSA’s overtime-wage requirements; and (4) the amount

of overtime-pay due.”   White v. U.S. Corrections, L.L.C., --- F.3d

---, 2021 WL 1732132, at *5 (5th Cir. May 3, 2021).

     Kingsbery’s allegations meet these requirements.        First, she

alleges that she worked for the defendant law office for nine years

and that, she regularly worked an average of seven overtime hours

per week since November 2017. Second, she alleges that she engaged

                                  10
    Case 2:20-cv-03192-MLCF-MBN Document 28 Filed 05/12/21 Page 11 of 18



in interstate activities covered by the FLSA, such as managing

real estate properties from Louisiana to Idaho, issuing interstate

subpoenas, and conducting business with interstate clients in

Paddison’s interstate law practice.       Finally, several times in her

complaint, she alleges that she was paid on an hourly basis and

that the defendants have failed to pay her for an average of seven

hours of overtime for each week for the past three years. 3 Although

the plaintiff fails to plead the precise amount of unpaid overtime

wages, at this stage of the litigation her allegations suffice.

See Molina-Aranda v. Black Magic Enterprises, L.L.C., 983 F.3d

779, 788 (5th Cir. 2020)(finding that these allegations were

sufficient at the pleading stage to put the defendants on notice

of the minimum and overtime wage claims: for “’several pay periods




3 The plaintiff alleges:
   • “[d]uring the period November 2017 through the date of her
     termination Plaintiff was an hourly employee of defendant who
     regularly worked an average of seven overtime hours per week
     for Defendant[.]”
   • “At all relevant times, Plaintiff was compensated at an hourly
     rate” and “Plaintiff regularly worked time in excess 40 hours
     in a workweek for which she was not compensated[.]”
   • Paddison specifically requested that she account for her
     “hours” so that she could be paid for her time.
   • Kingsbery contacted Paddison seeking payment for the 10 hours
     for which she had not been paid plus two vacation days and
     that she sent a certified mail request for her final paycheck
     “and payment for her accumulated overtime[.]”
Taking her allegations as true, Kingsbery has plausibly pled a
prima facie claim for relief under the FLSA.
                                    11
     Case 2:20-cv-03192-MLCF-MBN Document 28 Filed 05/12/21 Page 12 of 18



during late August and September of 2015,’ they ‘worked 50 to 80

or more hours a week’ but ‘were not paid fully or paid at all.’”).

       Mr. Paddison and his law office do not so much challenge the

sufficiency of Ms. Kingsbery’s FLSA allegations as they invoke two

exemptions, which, if applicable, would render Kingsbery exempt

from the FLSA’s overtime-pay remedy; they claim that Kingsbery was

a    salaried   employee    working   as    a   professional   paralegal   and

administrative assistant and, thus, is exempt from the FLSA’s

overtime-pay requirement because she meets the regulatory tests

for both the administrative employee and professional employee

exemptions.     To be sure, some of Kingsbery’s factual allegations

conflict with her hourly-employee allegations.             Nevertheless, at

this stage of the proceedings, the Court will not parse the

internally inconsistent factual allegations to find facts in favor

of    the   defendants. 4      By     invoking    the   administrative     and



4 The defendants invoke Jones v. New Orleans Regional Physician
Hospital Organization, Incorporated, 981 F.3d 428 (5th Cir. 2020).
There, the Fifth Circuit affirmed Judge Zainey’s grant of summary
judgment for the defendant finding that there was ample support in
the record that the plaintiffs were compensated on a salary basis
and that the employees working in specialized fields were exempt
administrative employees.     The procedural posture of Jones’s
outcome reinforces this Court’s determination that resolution of
the defendants’ affirmative defenses must await summary judgment;
these are not findings the Court can make on a motion to dismiss
under Rule 12(b)(6).      That the plaintiff makes internally
inconsistent allegations concerning whether she was paid hourly or
whether she was a salaried paralegal and administrative assistant
is no impediment to proceeding to discovery on her claim as
alleged.
                                       12
  Case 2:20-cv-03192-MLCF-MBN Document 28 Filed 05/12/21 Page 13 of 18



professional     employee      exemptions,          the      defendants     advance

affirmative defenses to Kingsbery’s claims.                 Fact-based assertions

that go to the merits of a plaintiff’s claims are reserved for

summary judgment: “the ‘determination as to whether an employee is

exempt under the [FLSA] is primarily a question of fact’ typically

better suited for summary judgment.”               White, --- F.3d ---, 2021 WL

1732132, at *6 (citation omitted).

     Offering     another,    ground      for      partial    dismissal     of   the

plaintiff’s FLSA claims, the defendants contend that any such claim

that is more than two years old is barred by the FLSA’s two-year

statute of limitations.       Insofar as Kingsbery seeks to recover for

time-barred overtime pay, the Court agrees.

     The FLSA imposes a two-year statute of limitations on claims

for unpaid overtime compensation or unpaid minimum wages; this

limitations     period   is   extended        to    three    years   for    willful

violations.     Parrish v. Premier Directional Drilling, L.P., 917

F3d 369, 379 (5th Cir. 2019)(citing Steele v. Leasing Enters.,

Ltd.,   826   F.3d   237,   248   (5th    Cir.      2016)(citing     29    U.S.C.   §

255(a))).     Insofar as Kingsbery attempts to recover for willful

failure to pay overtime wages owed more than three years before

November 2020 when her complaint was filed, any such claims are

time-barred.     Insofar as she attempts to recover for failure to

pay overtime wages due two years before November 2020, when the


                                         13
    Case 2:20-cv-03192-MLCF-MBN Document 28 Filed 05/12/21 Page 14 of 18



complaint was filed, any such claim is likewise time-barred.              The

plaintiff’s recovery for overtime shall be limited accordingly. 5

                                       B.

      In   addition   to   her   claim      seeking   FLSA   overtime   wages,

Kingsbery alleges that she is entitled to recover actual unpaid

wages, including unpaid vacation, under the Louisiana Wage Payment

Act, La.R.S. 23:631.       The defendants contend that the state law

claims must be dismissed as preempted by the FLSA.                 Given the

distinction between the FLSA overtime claim and the state law

claims for unpaid wages and vacation time, the Court disagrees.

      The Louisiana Wage Payment Act obliges an employer promptly

to pay an employee earned wages due upon the employee’s discharge

or resignation. See La.R.S. 23:631; see also Newton v. St. Tammany

Fire District No. 12, --- So.3d ---, 2021 WL 650155, 20-0797

(La.App. 1 Cir. 2/19/21)(“The main purpose of the wage payment law

is to compel an employer to pay the earned wages of an employee

promptly after [her] dismissal or resignation and to protect

discharged    Louisiana    employees     from   unfair   and   dilatory   wage

practices by employers.”).       Vacation pay is considered an amount

then due in accordance with the employer’s vacation policy if the




5 According to the allegations in her complaint, the time period
within which she seeks to recover for unpaid overtime dates back
to November 2017.
                                       14
  Case 2:20-cv-03192-MLCF-MBN Document 28 Filed 05/12/21 Page 15 of 18



employee is eligible, has accrued vacation time with pay and the

employee has not been compensated or taken the vacation time as of

the date the employment terminates.         Id. at 23:631(D)(1).      The

LWPA punishes employers who fail to promptly pay their former

employees; in addition to penalty wages, the LWPA provides for an

award   of   reasonable    attorney     fees,   provided   that   certain

conditions are met.       Bergeron v. Ochsner Health System, No. 17-

519, 2017 WL 3648451, at *3 (E.D. La. Aug. 24, 2017)(citation

omitted).

     “Unlike the FLSA[,] the Louisiana statute at issue, the LWPA,

does not establish a minimum wage or overtime protection.”            See

Bennett v. McDermott International, Incorporated, --- Fed.Appx. -

--, 2021 WL 1533646 (5th Cir. April 16, 2021)(unpublished, per

curiam).     The LWPA “provides that contracted-for wages -- ‘the

amount then due under the terms of employment’ -- must be paid to

an employee within a certain time frame after termination or

resignation.”    Id. at *3 (citing La.R.S. 23:631(A)(1)(a)).          “To

prove ‘terms of employment,’ a plaintiff need not show a written

agreement existed; a ‘normal procedure’ or ‘internal policy’ will

suffice.”    Id. at *5 (citation omitted).

     “To state a claim for unpaid wages under the LWPA, an employee

must allege [1] that [the defendant] was her employer, [2] that

the employee/employer relationship ceased to exist, [3] that at


                                   15
  Case 2:20-cv-03192-MLCF-MBN Document 28 Filed 05/12/21 Page 16 of 18



the time that the employee/employer relationship ended she was

owed wages, and [4] that [the defendant] failed to submit the owed

wages within the statutorily mandated 15 days.”                   Bergeron v.

Ochsner Health System, No. 17-519, 2017 WL 3648451, at *2 (E.D.

La. Aug. 24, 2017)(citation omitted).

     The plaintiff has stated a claim for unpaid wages and accrued

vacation under the LWPA.      Kingsbery alleges that she was employed

by the defendants, her employment was terminated, at the time the

employment relationship ended, she was owed wages and accrued

vacation, and that the defendants have failed to pay the wages and

accrued vacation despite demand.         The defendants contend that the

LWPA claim is preempted by the FLSA.        If the plaintiff’s LWPA claim

sought to recover overtime wages like her FLSA claim, the Court

would agree.       See Trigueros v. New Orleans City, No. 17-10960,

2018 WL 2336321, at *2 (E.D. La. May 23, 2018)(“Plaintiff cannot

recover unpaid overtime wages under both the FLSA and LWPA because

the state law claims are preempted if the employee was engaged in

interstate commerce.”).       As an employee engaged in interstate

commerce,    Kingsbery’s    right   to     overtime      wages   is   governed

exclusively by the FLSA.        However, here, the plaintiff alleges

that she seeks to recover not just for the overtime wages which

are the object of her FLSA claim, but, rather, additionally and

distinctly   for    an   agreed-upon     earned   wage    for    regular   (not

overtime) hours worked prior to her termination, plus two vacation
                                    16
  Case 2:20-cv-03192-MLCF-MBN Document 28 Filed 05/12/21 Page 17 of 18



days.   Insofar as the plaintiff seeks to recover for unpaid

overtime under the FLSA and -- distinct from her federal overtime

claim -- for unpaid wages and accrued vacation under the LWPA, the

Court finds that the LWPA claim, so limited, is not preempted.

See, e.g., Hampton v. McDermott International, Inc., No. 19-200,

2019 WL 5617025, at *3 (W.D. La. Oct. 30, 2019)(collecting cases

addressing preemption and finding that the plaintiff’s allegations

that they never worked less than 40 hours each week triggered the

FLSA’s overtime provision); see also Bell v. Associated Wholesale

Grocers, Inc., No. 19-131, 2019 WL 1979935, at *1 (E.D. La. May 3,

2019)(finding that the plaintiffs’ claims for unpaid overtime,

unpaid minimum wages, and any statutory penalties associated with

the non-payment of those are preempted by the FLSA, but finding

that “[t]o the extent that Plaintiffs seek other ‘unpaid wages’

under the Louisiana Wage Statute, Defendant has not moved to

dismiss those claims[, which] remain.”); England v. Adm’rs of the

Tulane Educ. Fund, No. 16-3184, 2016 6520146 (E.D. La. Nov. 3,

2016)(LWPA claim for unused vacation, paid time off, sick days,

and paid holidays was not preempted); Bergeron v. Ochsner Health

Sys., No. 17-519, 2017 WL 3648451 (E.D. La. Aug. 24, 2017)(noting

that the plaintiff’s LWPA claim was limited to recover unpaid

hourly wages involving workweeks that did not exceed 40 hours).

     Accordingly, for the foregoing reasons, IT IS ORDERED that

the defendants’ motion to dismiss is GRANTED in part (insofar as
                                  17
  Case 2:20-cv-03192-MLCF-MBN Document 28 Filed 05/12/21 Page 18 of 18



any FLSA overtime claim, which accrued more than two years ... or,

if defendants’ conduct was willful, three years ... from the filing

of the complaint, is prescribed) and DENIED in part (insofar as

the plaintiff has pled facts sufficient to state a plausible FLSA

unpaid overtime claim and a plausible LWPA claim for unpaid wages

and accrued vacation time).

                     New Orleans, Louisiana, May 12, 2021



                                 _____________________________
                                      MARTIN L. C. FELDMAN
                                  UNITED STATES DISTRICT JUDGE




                                  18
